DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (noncovalently bound compounds) and the species anti-EGFR antibody and SLAMF7 polypeptide without traverse in the reply filed on 7 March, 2022 and the phone call with Patrick Finn, applicant’s representative, on 24 March, 2022.

Claims Status
Claims 1-3 are pending.
Claims 1-3 have been amended.

Withdrawn Rejections
The rejection of claims 2 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to a requirement for a “biotin sequence” is hereby withdrawn due to amendment.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to uncertainty as to what is meant by “SLAMF7 polypeptide” is hereby withdrawn due to amendment.

The rejection of claims 1-3, 6, 7, and 11-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for uncertainty as to how limitations regarding phagocytosis are measured is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 6, and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Muguruma et al (Bioconjugate Chem. (2016) 27 p1606-1613) is hereby withdrawn due to amendment.

The rejection of claims 1-3, 6, and 11-14 under 35 U.S.C. 103 as being unpatentable over Stamova et al (Antibodies (2012) 1 p172-198) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131) and Sano et al (Biotechnology (1991) 9 p1378-1381) is hereby withdrawn due to amendment.

The rejection of claims 1-3, 6, and 11-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8-11 of U.S. Patent No. 10,556,965 (cited by applicants) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131) and Sano et al (Biotechnology (1991) 9 p1378-1381) is hereby withdrawn due to amendment.

The rejection of claims 1-3, 6, and 11-14 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,034,773 (cited by applicants) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131) and Sano et al (Biotechnology (1991) 9 p1378-1381) is hereby withdrawn due to amendment.

The rejection of claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14 of copending Application No. 16/607,939 (US 20210094987, cited by applicants) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art could determine what sequences constituted the antibodies of claim 1.

 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants discuss SLAMF7 as an antigen presenting cell binder, and antibodies against CD340, EGFR, and PSMA are mentioned as cancer cell binding agents (p4, 2nd paragraph).  An example is given of a SLAMF7-Herceptin™ conjugate.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a compound where a moiety is an antibody that binds to a Markush group of antigens presented by cancer cells.  This requires that the compound have the functional ability to bind with both a cancer cell.  However, applicants have not disclosed what structural features are required to meet this functional requirement.  A person of skill in the art would not know what physical/sequence/structural features are required for this limitation.  In essence, applicants are describing their invention by function.  That is not sufficient to meet the written description requirement.
The courts have ruled that the actual compound that binds to a compound is necessary to meet written description; the compound bound to with the type of binding agent is not adequate (Amgen v Sanofi, 872 F.3d 1367).  Thus, a claim drawn to an antibody that binds to a given protein lacks written description unless the antibody is described in a way that the specific features that cause the antibody to bind are known.  This is not a trivial exercise to discover.  Peltomaa et al (ACS Omega (2019) 4 p11569-11580) discusses a combinatorial method to discover a compound that will bind to a given substrate (abstract).  Note that this reference was published well after applicant’s priority date.  The fact that a relatively complex technique (testing all peptides of 7 amino acids for ones that will bind) is necessary at that time suggests that it is impossible to just pick out compounds that will bind to a given substrate.
Even if there is found a polypeptide sequence that binds to a given binding site, it is not clear how to extrapolate from that sequence to additional sequences.  Guo et al (PNAS (2004) 101(25) p9205-9210) states that a random mutation of a polypeptide has roughly a 1 in three chance of inactivating it (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, examined the same question for specific mutations (abstract).  Even for conservative substitutions, the odds of the polypeptide retaining activity were low (table 3, p1465, top of page).  
 (d) representative number of samples:  Applicants describe one compound that binds to antigen presenting cells, and lists a handful of antibodies that bind to cancer cells.  Note that, as discussed above, an antibody to a binding site does not provide written description for all such antibodies.  Applicants have not described what features of the antibodies make them bind to the given compounds.  Thus, the claims lack written description.
response to applicant’s arguments
	Applicants argue that they have amended the claims so that the molecule with the ability to bind cancer cells is a Markush group of antibodies, and the molecule having an ability to bind to antigen presenting cells is SEQ ID 5.
Applicant's arguments filed 15 Aug, 2022 have been fully considered but they are not persuasive.

The amendments have overcome the portions of the rejection dealing with binding to antigen presenting cells, so the rejection has been modified to not include arguments associated with that portion of the claims.
Applicants further argue that they have restricted the cancer cell binding moiety to specific antibodies.  Unfortunately, as noted in the rejection, current case law requires more than the binding partner of antibodies for written description.  Note that a segment of 9 amino acids is sufficient to prime an antibody response (Singh et al, J. Immunol. (1980) 124(3) p1336-1343, abstract).  The binding partners described by applicants are much larger than that, meaning that there are a large number of amino acid sequences that the antibodies could be binding to, with no reason to believe that antibodies binding to different portions of the polypeptides will have any similarity in sequence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


second rejection
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stamova et al (Antibodies (2012) 1 p172-198) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131), Sano et al (Biotechnology (1991) 9 p1378-1381), and Chen et al (Nature (2017) 544, p493-510, cited by applicants).

Applicants are claiming a construct comprising a moiety that binds to an antigen presenting cell non-covalently bound to a moiety that binds to a cancer cell to increase the level of phagocytosis of the cancer cell.  Dependent claims discuss the binding (biotin/streptavidin), the antigen presenting cell species, and the amount of increase of phagocytosis
Stamova et al discuss bispecific antibody constructs for retargeting immune effector cells (title).  By binding to both a tumor cell and an immune effector cell, the effector cell can be activated and the tumor cell eradicated (p175, 4th paragraph).  Note that effector cells include T-cells, and other effector cells, such as NK cells, macrophages, and neutrophils (i.e. antigen presenting cells)(p175, 4th paragraph).  This is to a human population, note p173, 2nd paragraph.  Antibodies to cancer cell polypeptides, such as EGFR, are given as the binder to cancer cells (p175, 4th paragraph).  The way the bispecific antibody is constructed is not particularly limiting, and can include two antibodies fused together, or fragments of antibodies fused together, with the fusion being by covalent or non-covalent means (fig 1, p176).  By using the dimerization and docking region of human cAMP dependent protein kinase A and the anchoring domain from A-kinase anchor protein, dimers and trimers of Fab fragments binding to different binding sites can be made (p177, 1st paragraph).  This later forms a covalent complex due to the formation of a disulfide bond (p177, 1st paragraph).  
	The difference between this reference and the instant claims is that this reference doesn’t explicitly discuss non-covalent binding of the two fragments of the bispecific antibody, or specify SEQ ID 5.
	Jokiranta et al discuss biotinylation of monoclonal antibodies (title); a standard procedure to exploit the specific interaction between biotin and avidin (abstract).  Sano et al discusses a protein A-streptavidin construct to create a compound that will bind antibodies to biotin molecules (abstract).  Note that both of these references are about 30 years old; the use of biotin and streptavidin to bind antibodies to various components has been known for a long time.  These references discuss using avidin/streptavidin and biotin conjugates of antibodies to create non-covalent conjugates.
	Chen et al discuss the role of SLAMF7 in the phagocytosis of hematopoietic tumor cells (title).  A cell line that was not phagocytosed as wild type was phagocytosed by macrophages when transfected to express SLAMF7 (p494, 1st column, 2nd paragraph, continues to 2nd column).  Immunoprecipitation experiments show that the polypeptide binds to MAC-1 on macrophages (p495, 2nd column, 3d paragraph).  The reference explicitly states that SLAMF7 positive malignancies will be engulfed by phagocytes in response to a specific therapy (p497, 1st column, 2nd paragraph).  This reference states that macrophages bind to SLAMF7 and phagocytose cells expressing the ligand.
Therefore, it would be obvious to use the streptavidin/biotin conjugation of Jokiranta et al and Sano et al to attach the two parts of the bispecific antibodies of Stamova et al, as a simple substitution of one known element (the binding of Stamova et al) for another (the binding of Jokiranta et al and Sano et al) yielding expected results (attachment of the two portions of the bispecific antibody).  As Jokiranta et al teach that this is a standard procedure, and Stamova et al discuss a great deal of diversity in the bispecific antibodies, an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be obvious to use the SLAMF7 of Chen et al for the effector cell binding agent of Stamova et al as a simple substitution of one known element (the effector cell binding agent of Stamova et al) for another (the macrophage binding agent of Chen et al) yielding expected results (binding of the construct to both tumor cells and macrophages to increase phagocytosis).  As the SLAMF7 polypeptide of Chen et al does the same thing as the effector cell binding agent of Stamova et al, an artisan in this field would make this substitution with a reasonable expectation of success.
	Stamova et al mention non-covalent binding of the antigen presenting cell binding moiety and a cancer binding moiety, such as an antibody that binds to EGFR.  Chen et al teaches SLAMF7 (identical to SEQ ID 5 of the instant claims) as a binder to antigen presenting cells.  Thus, the combination of references render obvious claim 1.
	Jokiranta et al and Sano et al render obvious using streptavidin/biotin to connect antibodies to other structures, rendering obvious claims 2 and 3.
response to applicant’s arguments
	Applicants argue that there is no teaching or suggestion of a non-covalent binding between the two moieties of the claim.
Applicant's arguments filed 15 Aug, 2022 have been fully considered but they are not persuasive.

	Applicants argue there is no teaching or suggestion to use the biotin/streptavidin of Jokiranta et al and Sano et al in the invention of Stamova et al.  However, current case law does not require a teaching or a suggestion to render a claim obvious.  Simple substitution of one known element for another yielding expected results is sufficient without a teaching or suggestion of the combination (MPEP 2143(I)(B)).

New Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 8-11 of U.S. Patent No. 10,556,965 (cited by applicants) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131), Sano et al (Biotechnology (1991) 9 p1378-1381), and Chen et al (Nature (2017) 544, p493-510, cited by applicants).  Please note that this rejection is necessitated by amendment.

Competing claim 1 discusses particles comprising an anti-cancer antigen antibody selected from anti eGFR, anti CD340, and anti PSMA (a first molecule with ability to bind to cancer cells) and calreticulin (a second molecule with ability to bind to an antigen presenting cell and a peptide) which increases the level of phagocytosis by antigen presenting cells.  Competing claims 8 and 9 specify that the antigen presenting cells are macrophages, specifically, human macrophages.  
The difference between the competing claims and the instant claims is that the competing claims do not require or mention non-covalent attachment of the two moieties or SEQ ID 5.
Jokiranta et al discuss biotinylation of monoclonal antibodies (title); a standard procedure to exploit the specific interaction between biotin and avidin (abstract).  Sano et al discusses a protein A-streptavidin construct to create a compound that will bind antibodies to biotin molecules (abstract).  Note that both of these references are about 30 years old; the use of biotin and streptavidin to bind antibodies to various components has been known for a long time.  These references discuss using avidin/streptavidin and biotin conjugates of antibodies to create non-covalent conjugates.
Chen et al discuss the role of SLAMF7 in the phagocytosis of hematopoietic tumor cells (title).  A cell line that was not phagocytosed as wild type was phagocytosed by macrophages when transfected to express SLAMF7 (p494, 1st column, 2nd paragraph, continues to 2nd column).  Immunoprecipitation experiments show that the polypeptide binds to MAC-1 on macrophages (p495, 2nd column, 3d paragraph).  The reference explicitly states that SLAMF7 positive malignancies will be engulfed by phagocytes in response to a specific therapy (p497, 1st column, 2nd paragraph).  This reference states that macrophages bind to SLAMF7 and phagocytose cells expressing the ligand.
Therefore, it would be obvious to bind the anti-cancer antibody to the particle using biotin-streptavidin chemistry, as Jokiranta et al teach that this is a standard procedure in the art.  As the competing claims do not specify how the antibody is attached (i.e. the instant claims are a subgenus of the competing claims with respect to this limitation), an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be obvious to use the SLAMF7 of Chen et al for the effector cell binding agent of the competing claims as a simple substitution of one known element (the effector cell binding agent of the competing claims) for another (the macrophage binding agent of Chen et al) yielding expected results (binding of the construct to both tumor cells and macrophages to increase phagocytosis).  As the SLAMF7 polypeptide of Chen et al does the same thing as the effector cell binding agent of the competing claims, an artisan in this field would make this substitution with a reasonable expectation of success.

second rejection
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,034,773 (cited by applicants) in view of Jokiranta et al (J. Immunol. (1993) 151(4) p2124-2131), Sano et al (Biotechnology (1991) 9 p1378-1381) and Chen et al (Nature (2017) 544, p493-510, cited by applicants).  Please note that this rejection is necessitated by amendment.
Competing claim 1 discusses a method of treating cancer, comprising administering a particle comprising an anti-cancer antigen antibody and calreticulin (which has every structural feature applicants have stated are required to bind to antigen presenting cells/macrophages).  The claim also states that the construct increases phagocytosis of the cancer cells.
The difference between the competing claims and the instant claims is that the competing claims do not require or mention non-covalent attachment of the two moieties.
Jokiranta et al discuss biotinylation of monoclonal antibodies (title); a standard procedure to exploit the specific interaction between biotin and avidin (abstract).  Sano et al discusses a protein A-streptavidin construct to create a compound that will bind antibodies to biotin molecules (abstract).  Note that both of these references are about 30 years old; the use of biotin and streptavidin to bind antibodies to various components has been known for a long time.  These references discuss using avidin/streptavidin and biotin conjugates of antibodies to create non-covalent conjugates.
Chen et al discuss the role of SLAMF7 in the phagocytosis of hematopoietic tumor cells (title).  A cell line that was not phagocytosed as wild type was phagocytosed by macrophages when transfected to express SLAMF7 (p494, 1st column, 2nd paragraph, continues to 2nd column).  Immunoprecipitation experiments show that the polypeptide binds to MAC-1 on macrophages (p495, 2nd column, 3d paragraph).  The reference explicitly states that SLAMF7 positive malignancies will be engulfed by phagocytes in response to a specific therapy (p497, 1st column, 2nd paragraph).  This reference states that macrophages bind to SLAMF7 and phagocytose cells expressing the ligand.
Therefore, it would be obvious to bind the anti-cancer antibody to the particle using biotin-streptavidin chemistry, as Jokiranta et al teach that this is a standard procedure in the art.  As the competing claims do not specify how the antibody is attached (i.e. the instant claims are a subgenus of the competing claims with respect to this limitation), an artisan in this field would attempt this modification with a reasonable expectation of success.
Furthermore, it would be obvious to use the SLAMF7 of Chen et al for the effector cell binding agent of the competing claims as a simple substitution of one known element (the effector cell binding agent of the competing claims) for another (the macrophage binding agent of Chen et al) yielding expected results (binding of the construct to both tumor cells and macrophages to increase phagocytosis).  As the SLAMF7 polypeptide of Chen et al does the same thing as the effector cell binding agent of the competing claims, an artisan in this field would make this substitution with a reasonable expectation of success.

third rejection
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US 11,434,266 (cited by applicants) (reference application) in view of Chen et al (Nature (2017) 544, p493-510, cited by applicants). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.  Please note that this rejection is necessitated by amendment.
Competing claim 1 very similar to instant claim 1, save that the claim does not specify the antigen presenting cell binding moiety.  Competing claims 2 and 3 are identical to instant claims 2 and 3.  
The difference between the competing claims and the instant claims is that the competing claims do not specify SEQ ID 5.
Chen et al discuss the role of SLAMF7 in the phagocytosis of hematopoietic tumor cells (title).  A cell line that was not phagocytosed as wild type was phagocytosed by macrophages when transfected to express SLAMF7 (p494, 1st column, 2nd paragraph, continues to 2nd column).  Immunoprecipitation experiments show that the polypeptide binds to MAC-1 on macrophages (p495, 2nd column, 3d paragraph).  The reference explicitly states that SLAMF7 positive malignancies will be engulfed by phagocytes in response to a specific therapy (p497, 1st column, 2nd paragraph).  This reference states that macrophages bind to SLAMF7 and phagocytose cells expressing the ligand.
Therefore, it would be obvious to use the SLAMF7 of Chen et al for the effector cell binding agent of the competing claims as a simple substitution of one known element (the effector cell binding agent of the competing claims) for another (the macrophage binding agent of Chen et al) yielding expected results (binding of the construct to both tumor cells and macrophages to increase phagocytosis).  As the SLAMF7 polypeptide of Chen et al does the same thing as the effector cell binding agent of the competing claims, an artisan in this field would make this substitution with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658